IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0236-07


TERENCE CHADWICK LAWRENCE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS  COUNTY



	Cochran, J., filed a concurring opinion in which Holcomb, J., joined.


O P I N I O N


	I join the majority opinion.  I add these comments only to emphasize that this is a
case in which the State was required to prove that appellant specifically intended to kill
both Antwonyia Smith and her four-to-six-week-old embryo.
	The indictment in this case alleged that appellant did
	unlawfully then and there intentionally and knowingly cause the death of an
individual, to-wit:  Antwonyia Smith, by shooting [Smith] with a firearm, a
deadly weapon, and during the same criminal transaction [appellant] did then
and there intentionally and knowingly cause the death of another
individual, to-wit:  an unborn child of [Smith], by shooting [Smith], while
said unborn child was in gestation of said [Smith].

(emphasis added).  Because the State offered sufficient evidence to prove, beyond a
reasonable doubt, that appellant both 1) knew that Antwonyia was carrying an unborn child
and 2) intended to kill that unborn child, the Court properly rejects appellant's "void for
vagueness" and "due process" claims.

Filed:  November 21, 2007
Publish